Citation Nr: 0706181	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  00-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for bilateral ankle 
disabilities, including as secondary to service-connected 
bilateral pes planus.  

2.	Entitlement to service connection for bilateral knee 
disorders, including as secondary to service-connected 
bilateral pes planus.  

3.	Entitlement to service connection for low back pain with 
sciatic neuropathy, including as secondary to service-
connected bilateral pes planus.  

4.	Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to 
September 1981.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in July 2001.  


FINDINGS OF FACT

1.	Bilateral ankle disorders were not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event or related to service-
connected pes planus.

2.	A bilateral knee disorder was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event or related to service-
connected pes planus.

3.	Degenerative joint and disc disease of the lumbosacral 
spine was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event or related to service-connected pes planus.  

4.	Pes planus is currently manifested by pain on use of her 
feet.  


CONCLUSION OF LAW

1.	Bilateral ankle disorders were neither incurred in nor 
aggravated by service, nor are they related to a service-
connected disease or injury. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

2.	Bilateral patellofemoral syndrome was neither incurred in 
nor aggravated by service, nor are they related to a service-
connected disease or injury. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

3.	Degenerative joint and disc disease of the lumbar spine 
was neither incurred in nor aggravated by service nor may 
degenerative joint disease be presumed to have been incurred 
therein, nor are they related to a service-connected disease 
or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).  

4.	The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Code 5276 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in December 2004 and February 2005, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was given appropriate 
notification to meet these requirements.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including degenerative joint disease, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is claiming service connection for bilateral 
ankle, knee and low back disorders, which, she testified at 
her hearing on appeal she believes are the result of her 
service connected pes planus.  Records of treatment during 
service and subsequent thereto, including records utilized by 
the Social Security Administration, in a disability 
determination of that agency, have been associated with the 
claims file.  Review of the record shows that ankle, knee and 
low back disorders were not noted during service and that 
there is no indication in the records of treatment subsequent 
to service of any of these disorders within one year 
thereafter.  As such, the claimed disorders may not be 
considered to be the result of service on a direct or 
presumptive basis.  

The appellant's main contention is her knee, ankle and low 
back disabilities are related to the pes planus for which 
service connection has been established.  Her contention is 
supported by a VA outpatient treatment report, dated in 
September 1998 that noted that the veteran had knee, ankle 
and low back disorders that were caused by and secondary to 
her pes planus.  An examination was conducted by VA in 
November 1998 at which time the examiner was requested to 
render an opinion regarding the etiology of the veteran's 
ankle, knee and low back disorders.  At that time, the 
diagnoses were bilateral pes planus deformities, recurrent 
lumbosacral pain, recurrent right and left knee pain and 
recurrent right and left ankle pain.  The examiner rendered 
an opinion that the veteran did not have a low back disorder 
that was secondary to pelvic tilt or bilateral ankle and knee 
disorders that were secondary to her service connected pes 
planus deformities.  

Pursuant to order of the Board, additional examinations were 
conducted in May 2004.  At that time, medical opinions were 
again rendered to the effect that the veteran's bilateral 
ankle, bilateral knee, and lumbosacral spine disorders were 
not caused by her service-connected bilateral pes planus.  In 
addition, in August 2004, one of the VA physicians who 
examined the veteran rendered an opinion that the veteran's 
low back disorder was not related to any motor vehicle 
accident that she may have sustained during service.  In 
February 2006, another VA physician reviewed the veteran's 
medical records in detail and rendered an opinion the pes 
planus was unrelated to the development of ankle, knee and 
low back disabilities.  It was noted that the single medical 
opinion that attributes all of these conditions to the 
veteran's pes planus provided no physical findings in support 
of this conclusion.  It was further noted that the mechanism 
by which pes planus would cause difficulty high up in the 
legs or back would be by severe valgus that would cause the 
ankles and knees to turn.  Such findings have not been 
documented in the medical records.  Rather examinations and 
X-ray studies described the pes planus to be generally mild.  
It was the consensus of the medical assessments in the claims 
file that the veteran's widespread joint complaints were the 
result of fibromyalgia and degenerative joint disease of the 
lumbar spine.  There were also three motor vehicle accidents 
documented in the medical records and a falling episode that 
could have been a factor in the development of the various 
musculoskeletal pains and complaints.  

There is one medical opinion of record to the effect that the 
veteran's ankle, knee and low back disorders are the result 
of her pes planus disability.  As noted in the February 2006 
medical opinion, this is not supported by any physical 
findings, as appellant has only mild pes planus.  On the 
other hand, three physicians indicated that there is no 
etiological relationship between the pes planus and the 
development of the ankle, knee and low back disorders.  The 
final opinion, which is the most complete in that all of the 
prior medical statements were reviewed, attributes the 
disorder to the veteran's fibromyalgia and motor vehicle 
accidents.  Under these circumstances, the Board finds that 
the preponderance of the evidence does not show a link 
between the veteran's service-connected pes planus and her 
ankle, knee and low back disabilities.  

Finally, it is noted that the veteran gave testimony at her 
hearing on appeal that her pes planus was the cause of the 
ankle, knee and low back disorders.  It is noted, however, 
that she is a layperson, and, as such, is not competent to 
give an opinion requiring medical knowledge such as involved 
in making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Regarding the claim for an increased evaluation for pes planus 
it is noted that service connection for this disorder was 
granted, with a 10 percent evaluation awarded in 1985 after 
decision of the Board.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

An examination was conducted by VA in May 2004.  At that 
time, the veteran complained of constant bilateral pain in 
her feet on walking or standing for more than 35 or 45 
minutes.  She took a variety of medications and stated that 
they did not take the pain away completely, but just took the 
edge off.  She said that she tried to walk for only 15 or 20 
minutes at a time.  She stated that she had used inserts and 
a cane in the past, but that these did not help and she was 
not using them at present.  Activities such as housework or 
shopping caused problems with her feet.  She came to the 
examination wearing flip-flop type sandals.  She had 
obviously flat feet and complained of tenderness over the 
distal aspect of the longitudinal arch.  There was no 
tenderness just anterior to the heels on the plantar surfaces 
of the feet.  There was no significant malalignment of the 
Achilles tendon.  There was no significant valgus deformity 
of the foot.  There was no swelling or tenderness.  Gait was 
unremarkable.  There were no callosities or breakdown.  No 
skin or vascular changes and no pain on motion of the foot or 
ankle.  X-ray studies had shown bilateral pes planus, with no 
significant changes.  The diagnosis was pes planus, 
bilateral, with residuals, but no changes on repetitive 
motion.  As noted in February 2006, her feet have not been 
shown to be more than mild.

For mild flatfoot, with symptoms relieved by built-up shoe or 
arch supports, a noncompensable rating is warranted.  
Moderate flatfoot, with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, either bilateral or 
unilateral, a 10 percent rating is warranted.  A 30 percent 
evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achilles on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 
5276.  

The veteran's pes planus currently causes pain on use of her 
feet.  There is no demonstration of marked deformity, 
accentuated pain on manipulation of either foot, swelling on 
use or characteristic callosities.  As such, the veteran has 
not manifested the criteria necessary for a rating in excess 
of 30 percent and the claim must be denied.  


ORDER

Service connection for bilateral ankle disabilities, 
including as secondary to service-connected bilateral pes 
planus, is denied.  

Service connection for bilateral knee disorders, including as 
secondary to service-connected bilateral pes planus, is 
denied.  

Service connection for low back pain with sciatic neuropathy, 
including as secondary to service-connected bilateral pes 
planus, is denied.  

An increased rating for bilateral pes planus, currently 
evaluated as 10 percent disabling, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


